819 F.2d 289
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kelly Gene BANNER, Plaintiff-Appellant,v.#John MASHBURN, Parole Officer;  Bob Hopson;  Joe Ledford;and Joe Bowling, Defendants-Appellees.
No. 86-6030.
United States Court of Appeals, Sixth Circuit.
June 1, 1987.

Before KENNEDY, JONES and RYAN, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of plaintiff's appeal from the district court's order sua sponte dismissing his 42 U.S.C. Sec.  1983 civil rights action as barred by res judicata.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff alleges that defendants, as a result of a conspiracy, maliciously published false newspaper articles concerning his character and criminal history in violation of 18 U.S.C. Sec. 241.  The district court adopted the magistrate's report and dismissed the action as barred by res judicata and because 18 U.S.C. Sec.241 does not provide a basis for civil liability.


3
Upon consideration, this court affirms the district court's order for the reasons stated in the magistrate's report and recommendation dated September 8, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.